DETAILED ACTION
	1.	This action is in response to the application filed on 10/14/20.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.`The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arakawa et al. (US 20110292700).
Regarding claims 1 and 7: Arakawa et al. disclose an inverter control device (i.e. figures 1-3) that is a device (i.e. 4) for controlling an inverter (i.e. 5) having a plurality of switching elements (i.e. switching elements of 5), the inverter control device (i.e. figures 1-3) comprising: 
a current control unit (i.e. Id*, Iq*, 7, 8) that calculates a voltage command (i.e. output of 8) based on a current command (i.e. id*, Iq*) at each predetermined calculation period (i.e. figure 2: period of K=1-3); 
(i.e. 9) that outputs a voltage command signal (i.e. output of 9) at each predetermined update period (i.e. figure 3: period 4 that calculate Vu**, Vu**, Vw**) different from the calculation period (i.e. figure 2: period of K=1-3) based on a calculation result of the voltage command (i.e. output of 8) by the current control unit (i.e. Id*, Iq*, 7, 8); and 
a gate signal generation unit (i.e. 11) that generates a gate signal (i.e. output of 11) for switching-driving the plurality of switching elements (i.e. switching elements of 5) based on the voltage command signal (i.e. output of 9) output from the sampling period conversion unit (i.e. 9) (i.e. ¶ 33-68). 
Regarding claim 2: (i.e. figure 3) wherein the update period (i.e. figure 3: period 4 that calculate Vu**, Vu**, Vw**) is shorter than the calculation period (i.e. figure 2: period of K=1-3). 
Regarding claim 6: the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated).

Allowable Subject Matter
5.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838